UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 19, 2013 (August 21, 2013) QUANTUM MATERIALS CORP. (Exact name of registrant as specified in its charter) Nevada 000-52956 20-8195578 (state or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 3055 Hunter Road San Marcos, TX (address of principal executive offices) (zip code) 214-701-8779 (registrant’s telephone number, including area code) 12326 Scott Drive Kingston, OK 73439 (former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01Entry into Material Definitive Agreement The Company and its subsidiary have each entered into amended licensing agreements withWilliam Rice University to cure any defaults and amend the milestones and minimum licensing payment schedules. See exhibits below. ITEM 9.01.Financial Statements and Exhibits. D. Exhibits NUMBER EXHIBIT Agreementby William Marsh Rice University, and Solterra Renewable Technologies, Inc. dated September 26, 2011, as amended (Filed herewith.) Agreementby William Marsh Rice University, and Quantum Materials Corp. dated September 26, 2011, as amended (Filed herewith.) 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. QUANTUMMATERIALS CORP. Dated: September 19, 2013 /s/ Stephen Squires STEPHEN SQUIRES Chief Executive Officer 3
